773 N.W.2d 719 (2009)
Daryl BRONKEMA, Next Friend of Jackson Thomas Bronkema, Caleb Andrew Bronkema and Savannah Joy Bronkema, and Daryl Bronkema and Melissa Bronkema, Husband and Wife, Plaintiffs-Appellees,
v.
FERWERDA ENTERPRISES, INC. d/b/a Holiday Inn Express Ludington, Defendant/Cross-Praintiff-Appellee, and
Specialty Manufacturing Company & ITS Rola-Chem Corporation Division, Defendant/Cross-Defendant-Appellant.
Docket No. 138990. COA No. 275528.
Supreme Court of Michigan.
October 26, 2009.


*720 Order
On order of the Court, the application for leave to appeal the April 21, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.